 DECISIONS OF NATIONAL LABOR RELATIONS BOARDC & D Transfer and John Buscemi. Case 29-CA-7453September 30, 1981DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn June 3, 1981, Administrative Law JudgeHerzel H. E. Plaine issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a brief and the General Counsel filedan answering brief to Respondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings,tfind-ings,2and conclusions3of the Administrative LawJudge and to adopt4his recommended Order.5' Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.2 Respondent excepts to the Administrative Law Judge's finding thatRespondent had knowledge of employee Buscemi's union activities priorto its discharge of Buscemi. First, while it is true that the General Coun-sel did not produce Buscemi's application for union membership, whichthe Administrative Law Judge concluded was Respondent's motive fordischarging Buscemi, Buscemi credibly testified that he filed such an ap-plication. Second, while admittedly hearsay, Buscemi credibly testified,without objection and without contradiction by either Respondent's part-ner Dappio or employee Ramirez (both of whom testified herein), thatRamirez told him (Buscemi) that Dappio had told Ramirez that Respond-ent fired Buscemi because Buscemi filed an application for membership inthe Union. In these circumstances, hearsay testimony is competent.American Spring Bed Manufacturing Co., d/b/a .4merican Chain LinkFence Co., 255 NLRB 692, fn. 4 (1981). Further, Respondent's predis-charge knowledge of Buscemi's application for union membership is evi-denced by partner Fitapelli's testimony that the Ulion's business agent,Moran, visted Fitapelli before Buscemi's discharge. Accordingly, we findno merit in Respondent's exceptions on this point.3 The Administrative Law Judge made no finding about Respondent'stermination of Scott Lowenthal, the person hired as a truckdriver follow-ing Buscemi's discharge. Respondent contends that the AdministrativeLaw Judge ignores the "fact" that Lowenthal, allegedly like Buscemi,was discharged because he did not have a class 3 driver's license asshown by the payroll records. The copy of the payroll is not part of therecord herein, since Respondent never attempted to put it into evidence.More significantly, the record shows and the Administrative Law Judgefound that Respondent has always been indifferent to whether its drivershad a class 3 driver's license.' Respondent argues that backpay should not be computed from thedate of discharge because approximately 2 years have elapsed from thedate the charge was filed until the date of the Administrative LawJudge's Decision. Laches is not a defense to a backpay obligation. South-eastern Envelope Co., Inc. & Southeastern Expandvelope. Inc. (DiversifiedAssembly, Inc.), 246 NLRB 423 (1979). See also N..L.R.B. v. J. H. Rurrer-Rex Manufacturing Co., Inc., e. al., 396 U.S. 258 (1969).5 Member Jenkins would provide interest on the backpay award in ac-cordance with his partial dissent in Olympic Medical Corporation, 250NLRB 146 (1980).258 NLRB No. 80ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, C & D Trans-fer, Jamaica, New York, its officers, agents, succes-sors, and assigns, shall take the action set forth inthe said recommended Order.DECISIONSTATEMENT OF THE CASEHERZEI. H. E. PLAINE, Administrative Law Judge:The question presented is whether, in violation of Sec-tion 8(a)(3) and (1) of the National Labor Relations Act(the Act), Respondent, a freight transfer company, oper-ating as a nonunionized company, discharged its employ-ee John Buscemi in August 1979, because he applied formembership in Teamsters Local 295 (the Union) in an at-tempt to bring union representation into the employer-employee relationship.'At the hearing, Respondent offered a number of rea-sons for the discharge in support of its denial of anywrongdoing under the Act.The case was heard by me in Brooklyn, New York, onAugust 11, 1980. Both the General Counsel and Re-spondent made oral argument after the taking of the evi-dence. The General Counsel supplemented the oral argu-ment with a letter memorandum and Respondent filed abrief. 2Upon the entire record, including my observation ofthe witnesses and consideration of the oral and writtenarguments, I make the following:FINDINGS OF FACTI. JURISDICTIONRespondent is a copartnership composed of partnersFrank Fitapelli and Constantine Dappio, doing businessunder the trade name C & D Transfer. Respondent'sprincipal office and place of business is at 14715 183dStreet, Jamaica, New York, where it has been engaged inthe storage, handling, and transfer of air freight and inrelated services.It has been found that, as stipulated to by the parties:(a) In the year prior to the filing of the complaint, arepresentative period, in the course of its business oper-ations within the State of New York, Respondent de-rived gross revenues in excess of $50,000 for the transferof freight and commodities in interstate commerce pursu-'The complaint was filed on October 31, 1979, on a charge filed byBuscemi on September 7, 19792 The General Counsel moved for a few corrections in the transcript ofher oral argument, but, because they are typographical errors (whichtypify the whole transcript) and the sense of the text can nevertheless beunderstood, I felt it unnecessary, and perhaps misleading, to select thesefew for correction without going through the whole transcript and order-ing total correction. Hence I have not ordered any correction of the tran-script586 C & D TRANSFERant to arrangements with and as agent for export bro-kers, including Marquis Transport, Dumont Shipping,Scallop Material, Hagman and Baxt, and Mohigan Inter-national, each of whom operates between and amongvarious States of the United States.(b) By virtue of the operations described in paragraph(a), Respondent functioned and functions as an essentiallink in the transportation of freight and commodities ininterstate commerce.(c) In the same representative period described in para-graph (a), Respondent in the course of its business oper-ations performed services for Marquis Transport,Dumont Shipping, Scallop Material, Hagman and Baxt,and Mohigan International, each of which enterprises an-nually performs services valued in excess of $50,000 out-side the State of New York and for other enterprises lo-cated outside the State of New York.(d) Respondent has been at all material times and is anemployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.As the parties also agree, Local 295, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen,and Helpers of America, has been at all material timesand is a labor organization within the meaning of Section2(5) of the Act.11. RESPONDENT'S BUSINESS OPERATIONSRespondent is a company that has engaged for the past5 or 6 years in the storage and transfer of merchandisefrom domestic sources to air carriers at John F. KennedyInternational Airport in New York, for delivery to for-eign destinations.Respondent's place of business is about 1-1/2 milesfrom the Kennedy Airport. The merchandise intendedfor transshipment by air was delivered to Respondent'swarehouse awaiting orders from the brokers with whomRespondent dealt. Upon receipt of the orders, Respond-ent loaded the identified merchandise on its trucks anddelivered the orders and merchandise to the designatedair carriers at the airport.For this purpose, Respondent made daily truck runs,with regularity on Mondays through Fridays, betweenits warehouse and the airport.In July and August 1979 (which embraced the periodin which John Buscemi was employed by Respondent)and for a considerable period before and after, Respond-ent operated two trucks for the transfer of the intendedair freight from warehouse to airport. One was a bluecolor, flatbed or rollerbed type truck, that was rated ashaving a maximum gross weight of over 18,000 pounds.This truck was owned by Respondent, and, as describedby employee Buscemi, handled "consolidations" or "con-solidation loads" destined for more than one customer.The second truck was a yellow color, smaller truck,with a maximum gross weight rating of under 18,000pounds. This truck was rented by Respondent from theHertz Corporation. Because Respondent used the truckto carry loads called "straight" shipments, destined for asingle customer, the truck was known as the "straight"job.The owners arid operators of Respondent have beenpartners Frank Fitapelli and Constantine Dappio. Bothhad been employees in a similar storage and transferbusiness, who joined in forming their own Company-Respondent C & D Transfer. The Company had two em-ployees, each of whom drove one of the two trucks,stored merchandise, pulled merchandise to fill orders,and loaded the trucks for the airport deliveries. Fitapelli(known as Chi Chi) and Dappio (known as Dappy) par-ticipated in the physical handling of merchandise for fill-ing orders and loading trucks. For such work, there wasa forklift and handcart available.The two truckdrivers in July and August 1979 wereBlas Ramirez and John Buscemi.Employee Ramirez came to work for Respondent inMarch 1978 and remained until the end of March 1980,when he left. Hence he was in the continuous employ-ment of Respondent before, during, and after Buscemi'semployment by Respondent.Ramirez initially drove the small rental truck or"straight" job for the first year of his employment. Hethen switched to driving the larger truck, the companyowned flatbed or rollerbed truck, starting in the secondyear of his employment. When Buscemi was hired inJuly 1979, Ramirez was driving the company-owned flat-bed. Ramirez continued to be the flatbed driver duringBuscemi's employment and after Buscemi was fired, untilOctober 1979, when the company-owned flatbed was re-placed by a flatbed or rollerbed truck rented from theHertz Corporation (G.C. Exh. 4), and Ramirez drovethat until he departed Respondent's employment in 1980.Employee Buscemi was hired on July 5, 1979, byDappio. In joining Respondent, Buscemi was switchingfrom trucking work with Parisi, who was also in thebusiness of handling air freight and was an operatorknown to the two operators of Respondent. Buscemi wasa replacement for Respondent's former second employeewho had been driving the smaller of the two trucks, andBuscemi was assigned to drive and drove the smallertruck.Ramirez worked a shift that started earlier than andoverlapped Buscemi's shift, which started at 1 p.m. andran to 9 p.m., 5 days per week, Monday through Friday.Buscemi's pay was $250 per week. Ramirez' pay washigher and amounted to $325 per week when he left in1980. The employees were paid on Friday of each weekin cash, and not by check.Buscemi usually found his truck loaded for its first de-livery when he arrived at the warehouse at his startingtime of I p.m. The drive to the airport was brief-10minutes-but a delivery generally took several hours be-cause of the time spent in the lines of trucks at the con-gested airport receiving docks, each truck waiting itsturn to unload. Apart from the loading of his first dailydelivery, Buscemi shared the work of storage and ofloading trucks with employee Ramirez, also participatedin by the two partners Fitapelli and Dappio.II1. BUSCEMI'S APPROACH TO THE UNION ANDDISCHARGEFitapelli and Dappio were members of the Union fromtheir days as fellow employees of the air freight transferbusiness that operated as a union shop. Individually, they587 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwere beneficiaries, at the time of the hearing and earlier,of union benefits related to a union health plan, accord-ing to Fitapelli. However, their partnership operation ofRespondent was not unionized. Fitapelli testified that tohire an employee, as Respondent hired Buscemi at $250per week, on the union scale would cost Respondent 20percent or $50 per week more for health coverage andother benefit payments, or a total of $300 per week,which he and his partner, said Fitapelli, were not aboutto pay.The union local office was just around the corner fromRespondent's place of business, and the union agent incharge in August 1979 (and earlier) was Jack Moran,whom Fitapelli and Dappio knew, said Fitapelli, fromMoran's days as union delegate to the air freight shop inwhich the two partners had worked as employees.In the seventh week of his employment, on Tuesday,August 21, 1979, according to Buscemi, he walked intothe Union's local office at noon, before reporting towork for the 1 p.m. start of his shift. Buscemi met, andintroduced himself to, Union Agent Moran as an em-ployee of C & D Transfer, and asked if the Companywere a union shop. Buscemi testified that Moran checkedsome record and told him that C & D Transfer was aunion shop, and asked did Buscemi want to apply forunion membership. Buscemi said yes, and filled out aunion card application for membership. Moran askedhim, said Buscemi, if he realized the consequences of hisaction. When Buscemi answered no, Moran told him hewas taking the chance of either being hired as a uniondriver or of being fired. Buscemi replied that he wouldtake his chances. Moran then informed Buscemi that he(Moran) would stop by Respondent's place of businessand let Respondent know that Buscemi had applied forunion membership, and, further, that he (Moran) wouldsee that Buscemi was put into the Union.According to Buscemi, he then reported to work, asusual, at p.m. and took his first truck run to KennedyAirport that required about 3 hours to complete. OnBuscemi's return to the warehouse around 4 p.m., Fita-pelli asked Buscemi for his social security number,which, Buscemi testified, he had previously given Fita-pelli when he started his employment. After reloadinghis truck, Buscemi took his second run to the airport,and returned to the warehouse at night.The next day, Wednesday, August 22, upon reportingfor work at his usual I p.m. start, Buscemi was asked byFitapelli to come with him for a talk in an office of thewarehouse. Buscemi testified that Fitapelli told him hewould have to lay Buscemi off because business hadbecome slow, and asked for Buscemi's keys. Fitapelliadded that the layoff would be temporary.Buscemi asked Fitapelli if the layoff had been broughton because he went to the Union, and Fitapelli repliedthat he knew nothing of the Union. Buscemi persistedthat if the shop were a union shop then the driverswould have to be union. Fitapelli answered that this wasnot true and that he knew nothing about the Union.Buscemi handed his keys to Fitapelli and left. As Bus-cemi left, Fitapelli told him to call back in a couple ofdays and Respondent would see if there were any workfor him. Nevertheless, Fitapelli handed Buscemi a checkpaying him off for the prior 2 days he had worked thatweek. This was the only time Respondent paid Buscemiby check. All previous pay was in cash, as was Respond-ent's usual custom in paying its employees.The reality that the so-called layoff was a dischargewas confirmed by two events, other than the unusualpayment of wages by check.On the Friday of that week, August 24, when Buscemicalled to inquire about work as Fitapelli had suggestedhe do, Dappio took the call and told Buscemi that Re-spondent had no work for him.In the same week or the week following discharge,Respondent hired Scott Lowenthal as Buscemi's replace-ment to drive the smaller, yellow, straight truck thatBuscemi had driven.In that connection, Fitapelli first testified that it was 2or 3 weeks after Buscemi's employment was terminatedthat Lowenthal was hired to replace Buscemi. On beingpressed, concerning his earlier statement to a Boardagent, Fitapelli changed his testimony to say it was I or2 weeks after Buscemi's discharge that replacement em-ployee Lowenthal was hired.Respondent's bookkeeper, Richard Calta, referring to apayroll ledger book in which he said he made entriesfrom slips of paper provided him, by Fitapelli, identifiedLowenthal's start as August 30 (a Thursday) which, ifaccurate, would have been 8 days after Buscemi's dis-charge. However, on a page marked week endingAugust 24, 1979 (a Friday), in which final payment indollars to Buscemi was accurately shown for the first 2days of the week (which were August 20 and 21), pay-ment in dollars to Lowenthal for the last 2 days of theweek was recorded after "started August 30," but the"30" was written over another date that appeared to bein the "20's" though not clear enough to decipher. Al-though the exhibit was identified as General Counsel'sExhibit 3, Respondent declined to relinquish the originalfor inclusion in the record.Nevertheless the described circumstances indicate thatBuscemi's replacement was almost immediate, probablyon August 23, the day after he was fired, but in no eventlater than August 30.After an initial denial, Fitapelli admitted at the hearingthat Union Agent Jack Moran had telephoned him andhad come to see him before the discharge of Buscemi. Ofthe telephone conversation, all he could remember, saidFitapelli, was that Moran asked him if John Buscemiwere an employee of Respondent's, to which Fitaeplli re-plied yes. Of Moran's visit to the office, Fitapelli said hecould remember none of the conversation.3However, Buscemi testified that in September 1979,shortly after his discharge and filing with the Board ofthe unfair labor practice charge of September 7 againstRespondent, he went back to the warehouse and visitedwith employee Ramirez (nickname Richie). According toBuscemi, Ramirez told him that the partners knew that aLabor Board case was going on, and that Dappio told3 Union Agent Moran did not testify. Buscemi testified that Moran re-tired from the Union and was living in California.588 C & D TRANSFERhim that John Buscemi had gone to the Union and hadto be fired because of it. 4Again, after some preliminary hedging and denials, Fi-tapelli admitted at the hearing that, "in laying off" em-ployee Buscemi, the only reason he gave Buscemi wasthat business was slow (the expression used was, "workwas slow"), and that he gave Buscemi no other reasons;and Fitapelli further admitted that the reason he gaveBuscemi was not true, that business (work) was not slow.IV. RESPONDENT'S DEFENSESRespondent's counsel listed at the start of the hearinga number of alleged reasons for the discharge of Bus-cemi, none of which had to do with a slowdown in Re-spondent's business.Nevertheless, as set out in heading III, above, after apreliminary attempt at obfuscation, Respondent's witness,Fitapelli, made obvious in his testimony that the onlyreason given to Buscemi for his discharge on August 22,1979, was that business was slow, notwithstanding thefact that business was not slow. Fitapelli admitted that hehad repeated this same reason for discharge, as well asthe confession that the reason was not true, to the inves-tigating Board agent on October 2, 1979. Hence it wouldappear that whatever other reasons Respondent soughtto attribute at the hearing as the causes for dischargewere afterthoughts offered in an attempt to cover overthe false reason given to the discharged employee andlater to the Board agent.However, apart from being afterthoughts, these newreasons given at the hearing were themselves specious, asanalyzed below.Alleged Insufficient Driver's LicenseRespondent's counsel contended that Buscemi had aninsufficient driving license, meaning that Buscemi had aclass of driver's license that would not permit Buscemito drive a truck having a maximum gross weight inexcess of 18,000 pounds.Under New York law, the vehicle and traffic law as itexisted in 1979 and 1980,5 there were five classes of driv-ers' licenses issuable to persons age 18 and over for theoperation of passenger vehicles and specified commercialvehicles. Classes 2, 4, and 5 licenses limited the driver,4 Buscemi's testimony, as to what Ramirez told him Dappio said wasthe cause of Buscemi's discharge, was hearsay but was unobjected to atthe hearing. Moreover the testimony was given in the presence of bothRamirez and Dappio. Both testified at the call of Respondent (Ramirezalso testified at the call of the General Counsel), and neither witnessdenied the alleged conversation between them nor did Dappio deny whatwas attributed to him in the conversation. These circumstances lendtrustworthiness to the hearsay statement, which may be used for its pro-bative value, compare Plumbers, Steamfitters, and Refrigeration Local 469(Precisionaire Inc.. d/b/oa Mechanical Balancing Company), 195 NLRB 700,702, fn. 8 (1972); and see Alvin J. Bart and Co.. Inc., 236 NLRB 242(1978). However, I have used the statement for its corroborative effectregarding facts established by other than hearsay evidence.s McKinneys Consolidated Laws of New York, book 62A, art. 19, sec.501, entitled "Licensing of Drivers" and subtitled "Drivers' Licenses andLearners' Permits." Counsel for the General Counsel attached the perti-nent provisions to her post-trial memorandum. The excerpt provided bythe counsel for Respondent with his brief was an outdated version of sec.501 prior to April , 1973, dealing with operators and chauffeurs licenses,replaced by N.Y. Laws 1972, Chapter 780, sec. 7, effective April 1, 1973,substituting the current licensing of drivers.insofar as a truck was concerned, to "any truck having amaximum gross weight of eighteen thousand pounds orless." Classes I and 3 licenses had no such limitation andpermitted the driving of "any truck," therefore imposingno weight limitation.However, as Fitapelli (and Buscemi and Ramirez) tes-tified, Buscemi was hired to drive and drove the smallrented truck, rated at maximum gross weight of less than18,000 pounds, and Buscemi did not need a class 3 (orclass 1) license to lawfully perform his work. Anyone ofthe five classes of drivers' licenses was sufficient. As Fi-tapelli (and Buscemi and Ramirez) also testified, Ramirezwas the driver of and drove the larger, over 18,000-pound truck, owned by Respondent.6Fitapelli, in describing his discussion with Buscemi, onAugust 22, when Fitapelli fired Buscemi, initiallyclaimed he might have told Buscemi, in addition to tell-ing him that business was slow, that Respondent wasabout to acquire a second over 18,000-pound truck re-quiring the driver to have a class 3 license, and that Bus-cemi could not work there without a class 3 license. Thiswould, of course, have been quite inconsistent with tell-ing the employee whom he was discharging that he wasbeing discharged because business was slow-and later inhis testimony Fitapelli backed off from the inconsistentclaim and testified (as already recorded above) that hetold Buscemi only that business was slow.Besides, there was no pending deal for a second largertruck. It was not until October 23, 1979, 2 months afterthe discharge, that Respondent rented an over 18,000-pound flatbed or rollerbed truck (see G.C. Exh. 4) to re-place and not to supplement the flatbed or rollerbedtruck that Respondent had owned; and, as employee Ra-mirez testified, he drove that truck and was the onlydriver of the one flatbed operated by Respondent rightinto early 1980 when Ramirez left Respondent's employ-ment.An even more significant indication that the alleged in-sufficiency of driver's license was not involved in thedischarge was the fact that the new driver, who wasalmost immediately hired to replace the discharged Bus-cemi, Scott Lowenthal, did not have a class 3 license (orequivalent) to operate the flatbed truck and never ob-tained one, said Fitapelli, and was hired to drive anddrove the smaller truck, as his predecessor Buscemi haddone.The crowning point, establishing that at the time ofBuscemi's discharge Respondent was totally indifferentto, if not unaware of, the need for a class 3 (or class 1)driver's license in operating the over 18,000-pound flat-bed or rollerbed truck, was that both before, during, andafter Buscemi's employment Ramirez operated the flat-bed with only a class 4 license that had the 18,000-poundweight limitation, and never obtained a class 3 (or equiv-alent) license, and he so testified, without contradiction.6 Buscemi testified that when hired he was asked no questions about hisdriver's license nor was anything said to him about a license thereafter.Partner Dappio claimed he told Buscemi he needed a class 3 license butlamely added that he did not recall what Buscemi answered. In view ofthe total testimony herein concerning the driving situation, I find Dap-pio's claim incredible589 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt was not until the end of October 1979, 2 months afterBuscemi's discharge, when Respondent rented fromHertz Corporation the flatbed truck to replace the flat-bed Respondent had owned, that Respondent suggestedto Ramirez that he acquire a class 3 license. He wentthrough the preliminary motions of acquiring a class 3driver's license by getting the learner's permit for class 3,but never took the required road test and never obtainedthe class 3 license. His use of the learner's permit in driv-ing the flatbed by himself, as he did, without the pres-ence in the truck, and immediate supervision and control,of a person with a class 3 or class 1 license, was, ofcourse, invalid in violation of section 501.5(a) of the stat-ute, see fn. 5, supra.Respondent's contention that a cause for discharge ofBuscemi was that he lacked a sufficient driver's licensewas wholly unfounded.Alleged Failings in PerformanceFitapelli testified, at an early point, that his real reasonfor discharging Buscemi was that Buscemi could nothandle the work and that Fitapelli told Buscemi so whenhe fired him. However, Fitapelli changed his testimonyand said he did not tell this to Buscemi when he dis-charged him because it would hurt Buscemi's chances ofgetting another job.Fitapelli almost immediately changed his reason to say,he did not tell Buscemi he could not handle the work be-cause he did not want to embarrass Buscemi by tellinghim so. Parenthetically, Fitapelli recognized that tellingBuscemi that he could not do the work would notjeopardize his getting another job. So, continued Fita-pelli, he did not tell Buscemi he could not do the workbut instead told him that he could not work for Re-spondent any more because he did not have a class 3driver's license, and added that he might also have saidbecause business was slow.Finally, Fitapelli changed his testimony again, thistime to say that the sole reason he gave Buscemi for thedischarge was that business was slow. And, concededly,business was not slow.The only alleged reason behind Fitapelli's belief thatBuscemi could not handle the job was the claimed recol-lection of one incident when, in loading a truck, Buscemisupposedly complained that the lifting was too heavy.Fitapelli could not remember when this incident tookplace or the kind or weight of the packages, and conced-ed that he never told Buscemi he was a complainer orthat he was not doing his job competently. Correlatively,Buscemi testified that there was no criticism of his workor reprimands or warnings by the partners, and they tes-tified to none, even including the one time in July thatBuscemi drove the truck to his home, nearby the ware-house, around 6 p.m. for a bite to eat. Dappio testifiedthat he questioned Buscemi as to where he had taken thetruck, and when Buscemi replied, home in order to eat,nothing more was said, as both Dappio and Buscemi tes-tified. Respondent never told Buscemi not to take thetruck home, and had no written work rules on this orany other subject.In addition, Buscemi testified that he never complainedabout material being too heavy to lift, or that there wasanything wrong with his back (as Respondent's counselclaimed, without any supporting testimony from thepartners); and Ramirez corroborated this testimony,saying he had never heard Buscemi complain about hisback or that material was too heavy to lift or carry.There appears to have been no basis in fact for Re-spondent's claim at the hearing that employee Buscemiwas unable to perform, or had not performed, his workcompetently.v. UNFAIR LABOR PRACTICE FINDINGSAs set out under headings III and IV, above, thereason given by Respondent to Buscemi for his dis-charge, and repeated to the investigating Board agent,that business was slow, was false; and the additional rea-sons, asserted by Respondent for the first time at thehearing, that Buscemi had an insufficient driver's license,and that Buscemi was not competent to handle the job,were equally false. They proved to be so largely by ad-missions of Respondent, coupled with contradictory andshifting testimony and afterthoughts on Respondent'spart.All of these reasons were given as pretext to cloak thereal reason for the discharge; namely, that Buscemi hadapplied to the Union for membership. The falsity of thealleged reasons for the discharge, coupled with Respond-ent's admission that it knew that Buscemi had gone tothe Union and that Respondent would not tolerate em-ploying him as a union member or maintaining a union-ized shop, makes inevitable the inference and conclusionthat the only and real reason for the discharge of Bus-cemi was retaliation for his having applied for unionmembership and to discourage union membership of Re-spondent's employees. Indeed, Respondent advised re-maining employee Ramirez that discharge was the conse-quence of applying to the Union for membership, in itselfa violation of Section 8(a)(l) of the Act.'Respondent's discharge of Buscemi violated Section8(a)(3) and () of the Act. See N.L.R.B. v. Ulbrich Stain-less Steels, Inc., 393 F.2d 871, 872 (2d Cir. 1968), holdingthat the stated ground was not the real ground for thedischarge; Shattuck Denn Mining Corporation (Iron KingBranch) v. N.L.R.B., 362 F.2d 466, 470 (9th Cir. 1966),holding that the stated ground was designed to concealthe unlawful moti ve; and note, Limestone Apparel Corp.,255 NLRB 722 (1981), on the meaning of a finding ofpretext in analysis of motive.CONCLUSIONS OF LAWI. By discharging John Buscemi on August 22, 1979,because he applied for union membership, and in orderto discourage union membership of its employees, Re-spondent engaged in an unfair labor practice within themeaning of Section 8(a)(3) and (1) of the Act.i Contrary to Respondent's contention, the fact that the General Coun-sel did not produce Buscemi's application for membership in the Uniondoes not detract from the finding of an unlawful discharge. The unlaw-fulness was sufficiently made out on the showing that Respondent dis-charged Buscemi either on its knowledge or belief that Buscemi had goneto the Union seeking membership.590 C & D TRANSFER2. By informing its employee Bias Ramirez that dis-charge was the consequence of an employee applying formembership in the Union, Respondent interfered withthe Section 7 rights of its employees, and thereby en-gaged in an unfair labor practice within the meaning ofSection 8(a)(1) of the Act.3. These unfair labor practices affect commerce withinthe meaning of Section 2(6) and (7) of the Act.THE REMEDYIt will be recommended that Respondent:(1) Cease and desist from its unfair labor practices.(2) Offer to reinstate John Buscemi, with backpayfrom the time of discharge on August 22, 1979, saidbackpay to be computed on a quarterly basis as set forthin F. W. Woolworth Company, 90 NLRB 289 (1950), ap-proved in N.L.R.B. v. Seven-Up Bottling Company ofMiami, Inc., 344 U.S. 344 (1953), with interest as pre-scribed in Florida Steel Corporation, 231 NLRB 651(1977).8(3) Post the notice provided for herein.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issued the following recommended:ORDER9The Respondent, C & D Transfer, Jamaica, NewYork, its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Discharging or threatening to discharge an employ-ee because he has applied or applies for union member-ship.(b) Informing an employee that discharge is the conse-quence of applying for union membership.(c) Discouraging employees from support of or mem-bership in the Union or other labor organization by dis-charge or other discrimination affecting their tenure orcondition of employment.(d) In any like manner interfering with, restraining, orcoercing employees in the exercise of the rights guaran-teed them in Section 7 of the Act.2. Take the following affirmative action which is nec-essary to effectuate the policies of the Act:(a) Offer John Buscemi immediate and full reinstate-ment to his former job, or, if that job no longer exists, toa substantially equivalent position, withouy prejudice tohis seniority or other rights and privileges.(b) Make John Buscemi whole, in the manner set forthin the section of this Decision entitled "The Remedy,"See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).g In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.for any loss of earnings incurred by him as a result of hisdischarge on August 22, 1979.(c) Preserve and, upon request, make available to theBoard and its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other re-cords necessary to ascertain the backpay due under theterms of this Order.(d) Post in its warehouse at Jamaica, New York,copies of the attached notice marked "Appendix."'° Im-mediately upon receipt of said notice, on forms providedby the Regional Director for Region 29, Respondentshall cause the copies to be signed by one of its author-ized representatives and posted, the posted copies to bemaintained for 60 consecutive days thereafter, in con-spicuous places, including all places where notices to em-ployees are customarily posted. Reasonable steps shall betaken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(e) Notify the Regional Director for Region 29, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.J In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportunity topresent evidence and state their positions, the NationalLabor Relations Board found that we have violated theNational Labor Relations Act, as amended, and has or-dered us to post this notice.WE WILL NOT discharge or threaten to dischargeemployees, or inform employees that discharge willresult if they have applied or apply for union mem-bership.WE WILL NOT discourage employees from sup-port of or membership in the Union or other labororganization by discharge or other discriminationaffecting tenure or conditions of employment.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce employees in theexercise of the rights guaranteed them in Section 7of the National Labor Relations Act.WE WILL offer John Bucemi his former or likejob, and WE WILL give him backpay with interestfrom the time of discharge on August 22, 1979.C & D TRANSFER591